Citation Nr: 1522888	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  10-22 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a left knee disorder.

2. Entitlement to a rating in excess of 20 percent for the service-connected intervertebral disc syndrome (IVDS) prior to February 26, 2013.

3. Entitlement to a rating in excess of 40 percent for the service-connected IVDS beginning on February 26, 2013.

4. Entitlement to a separate rating in excess of 10 percent for the service-connected IDVS on the basis of peripheral neuropathy of the right lower extremity.

5. Entitlement to an effective date prior to September 9, 2011 for the award of service connection for peripheral neuropathy of the right lower extremity, associated with IVDS.

6. Entitlement to a compensable rating for the service-connected degenerative joint disease (DJD) of the right knee prior to February 26, 2013.

7. Entitlement to a rating in excess of 10 percent for the service-connected DJD of the right knee beginning on February 26, 2013.

 
REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974 and from April 1988 to May 1990.

These matters on appeal come before the Board of Veterans' Appeals (Board) from rating decisions issued by the RO. 

In his November 2010 Substantive Appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO; he withdrew his request in September 2011. 38 C.F.R. § 20.704(e).

The Board also notes that the Veteran's appeal originally included the issue of an increased, compensable rating for his service-connected hearing loss. 

In December 2011, the Veteran withdrew this claim from the appeal. Accordingly, it is not before the Board for the purpose of appellate review at this time.

Additionally, the Veteran's appeal also included the issue of service connection for an innocently acquired psychiatric disorder. 

In an August 2013 rating decision, the RO granted service connection for major depressive disorder and assigned a 30 percent rating effective on January 26, 2010 

Therefore, his appeal concerning the issue of service connection for an acquired psychiatric disorder has been resolved. See Grantham v. Brown, 114 F.3d 1156   (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning the compensation level assigned for the disability).

The Board complied with the Veteran's FOIA request in June 2014. 

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board notes that, during a March 2013 VA examination, the Veteran testified that he was receiving Social Security disability benefits.  The records pertaining to the award of such benefits by the Social Security Administration (SSA) have not been associated with the record certified for appellate review. 

Such records may be of significant probative value in adjudicating the Veteran's claims on appeal. As the Court held in Lind v. Principi, 3 Vet. App. 493, 494 (1992), that the duty to assist requires the VA to attempt to obtain records from other Federal agencies, including the SSA, when the VA has notice of the existence of such records. 

Thus, the RO must request complete copies of the SSA records utilized in the Veteran's application (award) for disability benefits.

Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action in order to obtain copies of all records referable to the Veteran's SSA disability benefits application (including any SSA determination on his claim for benefits and all medical records underlying such determination). All records received by the RO must be added to the claims file. If the search for such records is unsuccessful, documentation to that effect must be added to the claims file.

2. Thereafter, the Veteran's claims should be readjudicated. If the determinations remain adverse to him, he and his representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



